SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 17, 2011 ZOOM TELEPHONICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-53722 04-2621506 (State or other jurisdiction (CommissionFile Number) (IRS Employer of incorporation) Identification No.) 207 South Street, Boston, Massachusetts 02111 (Address of principal executive offices, including zip code) (617) 423-1072 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01.Other Events. On November 17, 2011, Zoom Telephonics, Inc. announced it had completed its rights offering.The Company reported it raised $411,232 by selling 1,523,082 shares at $0.27 each to its shareholders as of September 13, 2011. A copy of the press release is attached hereto as Exhibit99.1 and is incorporated herein in its entirety by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit Number Exhibit Description Press release dated November 17, 2011 of Zoom Telephonics, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZOOM TELEPHONICS, INC. (Registrant) Date:November 18, 2011 By: /s/Frank Manning Frank Manning President, Chief Executive Officer And Acting Chief Financial Officer
